Title: Report on Fidelity to French Alliance, [31 May] 1782
From: Madison, James
To: 


Editorial Note
Several actions by Congress, not mentioned in the printed journal, explain the contrast in emphasis between the docket, above, and the prefatory sentence of the report, below. On 27 May Congress had referred to JM, Abraham Clark, and Jesse Root the dispatch of 30 March from Franklin to Livingston and a copy of a letter to Franklin from John Adams written on 26 March. Each of these communications reported that agents of Lord North through correspondence or conversations were seeking to entice “the Colonies” into negotiations looking toward a truce or peace with Great Britain (Virginia Delegates to Harrison, 28 May 1782, and n. 20; NA: PCC, No. 186, fol. 30; Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., V, 273–75, 277).
On 28 May Livingston submitted to Congress a report of what he had been told by La Luzerne. The latter, after mentioning that British “Emissaries” had sought to draw France, the Netherlands, and Adams into separate peace negotiations, emphasized that Vergennes had unqualifiedly refused to have his government dishonor its pledge in the treaty of alliance. For this reason La Luzerne suggested to Livington that “it would be useful if Congress would affirm its determination to treat with the enemy only in concert with France in Europe,” thereby foreclosing the possibility of separate negotiations with Carleton in America. La Luzerne also urged Congress “to trouble the repose” of the enemy by conducting vigorous military operations during the remainder of 1782 (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 304–5). Having listened to this communication from Livingston and noted that it related to the same subjects which Franklin and Adams had commented upon in their letters, Congress referred it on 28 May to the committee named above (NA: PCC, No. 186, fol. 30). Since Jesse Root had left Philadelphia with Joseph Montgomery to portray the critical financial situation to the legislatures of the northern states, Congress on 29 May appointed Samuel Wharton to replace Root on JM’s committee (ibid.; see also Report on Mission To Inform States of Financial Crisis, 22 May 1782, editorial note).
 

[31 May 1782]

The Committee to whom were referred the Communication from the Minister Plenipo: of his M.C.M. &c submit the following report:
That the Secretary of For: Affairs acquaint the Minister Plenipo: of France, that the signal proof of inviolable constancy to his engagements given by his M.C.M. in the answer to the attempts of the British Court to seduce him into a separate peace, has been recd. by Congress with the sentiments with which it ought naturally to inspire faithful & affectionate allies, & entirely corresponds with the expectations which the magninimity & good faith of his past conduct had established: That Congress embrace with particular satisfaction this occasion of renewing to his M.C.M. the assurances which they have so often & so sincerely repeated of a reciprocal & equal resolution to adhere in every event to the principles of the Alliance, & to hearken to no propositions for peace which are not perfectly conformable thereto; (That the insidious steps which the Court of London is pursuing render it improbable that any propositions conformable to those principles will be made to the U.S.; but that in case such propositions should be made Congress will not depart from the measures which they have heretofore taken for preventing delay & for conducting the discussion of them in confidence & in concert with his M.C.M.) and that as Congress observe with the warmest approbation the purpose of his M.C.M. to oppose to the false appearances of peace held out by G.B. those redoubled efforts which may render her sincerely disposed to it, so his Majesty may be persuaded that they are no less impressed with the necessity of such concurrent exertions on the part of the U.S. as may frustrate the views of the common enemy in the new system which their policy seems to have adopted on this Continent.
That the Secretary of Foreign affairs also furnish to the said Minister Plenipo: a copy of so much of the letter of the  day  of  last from the Commander in chief as relates to a letter to him from Genl. Carlton, together with copies of the latter, and of the resolution of Congress passed in consequence thereof.
That the Secretary of F. Affairs transmit copies of the first of these Resolutions & of the papers referred to in the last, to the Minister Plenipo. of the U. States at the Court of Versailles and to their other public Ministers in Europe.
